Case 2:16-cr-20751-AJT-RSW ECF No. 85 filed 09/11/20     PageID.664   Page 1 of 13




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                               Criminal Case No. 16-20751
            Plaintiff,
                                               SENIOR U.S. DISTRICT JUDGE
v.                                             ARTHUR J. TARNOW

MARCO ANTONIO ANDRADE,

            Defendant.
                                      /

  OPINION AND ORDER GRANTING MARCO ANTONIO ANDRADE’S MOTION TO
   REDUCE SENTENCE [76], REDUCING HIS SENTENCE TO TIME SERVED, AND
 DISMISSING HIS MOTION FOR PLACEMENT IN A RCC/HALFWAY HOUSE [75] AS
                                MOOT

      Defendant-petitioner, Marco Antonio Andrade, is serving a five-year term of

imprisonment for conspiracy to possess with intent to distribute a controlled

substance, in violation of 21 U.S.C. §§ 846 and 841. (ECF No. 71, PageID.471). On

August 5, 2020, Andrade filed a Motion to Reduce Sentence [76] pursuant to 18

U.S.C. § 3582(c)(1)(A)(i). (ECF No. 76, PageID.510). On August 17, 2020, the

Court appointed the Federal Community Defender to represent Andrade and ordered

the parties to file concurrent briefing and responses addressing Andrade’s request

for release. (ECF No. 77, PageID.540). The Court held a hearing on Andrade’s

Motion [76] on September 9, 2020. For the reasons stated on the record and in the




                                     1 of 13
Case 2:16-cr-20751-AJT-RSW ECF No. 85 filed 09/11/20       PageID.665     Page 2 of 13




opinion below, Andrade’s Motion [76] is GRANTED, and his sentence is reduced

to time served.

                                      BACKGROUND

      Andrade was born in Jalisco, Mexico in 1976. (PSR ¶ 37). His mother and

father, a homemaker and farmworker, still reside there, as do several of his eight

siblings (Id.). Though Andrade’s needs were met as a child, he dropped out of school

in the ninth grade so that he could seek work to help his family make ends meet.

(PSR ¶¶ 39, 49). At age fifteen, Andrade relocated to the United States. (PSR ¶ 40).

After spending two years in California, Andrade moved to Michigan, where he has

lived ever since. (PSR ¶ 40). He was naturalized in 2002. (Id.).

      Prior to his arrest for the instant offense, Andrade had no criminal history and

had never been incarcerated. (PSR ¶ 39). Andrade had a history of substance abuse,

however, dating back to the age of sixteen. (PSR ¶¶ 46-48). At the time of his PSR

interview, he reported drinking heavily and was found to meet the criteria for a

“relatively severe” drug problem. (PSR ¶¶ 46-47). Despite that problem, Andrade

had been consistently employed in the cement industry for two decades prior to his

incarceration. (PSR ¶¶ 50-52).

      Andrade has been married twice. His first marriage lasted from 1992 until

2013 and yielded three children, with whom he remains close. (PSR ¶ 41). His




                                      2 of 13
Case 2:16-cr-20751-AJT-RSW ECF No. 85 filed 09/11/20        PageID.666   Page 3 of 13




current marriage, which began in 2016, has remained intact despite his incarceration.

(PSR ¶ 42).

      Andrade’s current case began in October 2016, when investigators started

monitoring his telephone, believing him to be involved in drug distribution. (PSR ¶

13). On October 31, 2016, investigators observed Andrade’s co-defendant, Alex

Leyva, get out of a vehicle and carry something into Andrade’s vehicle. (PSR ¶ 14).

Both vehicles were stopped by law enforcement. (Id.). Andrade, after being advised

of and waiving his rights, admitted that he had received over a kilogram of heroin

from Leyva, and was placed under arrest. (Id.).

      Andrade pled guilty to one count of conspiracy to possess with intent to

distribute one kilogram or more of heroin on February 2, 2017. (ECF No. 44). After

determining that Andrade was eligible for the safety valve under 18 U.S.C. § 3553(f),

the Court sentenced him to sixty months in prison on June 20, 2018. (ECF No. 71).

                                        ANALYSIS

Section 3582(c)(1) of Title 18 of the U.S. Code, colloquially known as the

compassionate release statue, provides, in relevant part:

      (A)     the court, upon motion of the Director of the Bureau of Prisons,
              or upon motion of the defendant after the defendant has fully
              exhausted all administrative rights to appeal a failure of the
              Bureau of Prisons to bring a motion on the defendant's behalf or
              the lapse of 30 days from the receipt of such a request by the
              warden of the defendant's facility, whichever is earlier, may
              reduce the term of imprisonment (and may impose a term of
              probation or supervised release with or without conditions that

                                       3 of 13
Case 2:16-cr-20751-AJT-RSW ECF No. 85 filed 09/11/20      PageID.667    Page 4 of 13




            does not exceed the unserved portion of the original term of
            imprisonment), after considering the factors set forth in section
            3553(a) to the extent that they are applicable, if it finds that—

            (i)    extraordinary and compelling reasons warrant such a
                   reduction.

18 U.S.C.A. § 3582(c)(1).

      The Government does not dispute that Andrade has exhausted his

administrative remedies. (ECF No. 82, PageID.578). Consequently, “[t]he

Court now has three questions to answer: first, whether extraordinary and

compelling reasons warrant a reduction in sentence, second, whether

[Andrade] poses a danger to the community, and third, whether a sentence

reduction is consistent with the § 3553(a) factors.” Crider v. United States,

No. 01-81028-1, 2020 U.S. Dist. LEXIS 133233, at *4 (E.D. Mich. July 28,

2020).

      A. Extraordinary and Compelling Reasons for Release

      In order to ascertain whether there are extraordinary and compelling reasons

to release Andrade, the Court must determine if a sentence reduction is “consistent

with applicable policy statements issued by the [United States] Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A). The Application Notes to the relevant

policy statement provide the following:

      1. Extraordinary and Compelling Reasons.—Provided the
      defendant meets the requirements of subdivision (2), extraordinary and



                                      4 of 13
Case 2:16-cr-20751-AJT-RSW ECF No. 85 filed 09/11/20          PageID.668     Page 5 of 13




      compelling reasons exist under any of the circumstances set forth
      below:
         (A) Medical Condition of the Defendant.—
                 (i) The defendant is suffering from a terminal illness (i.e., a
                      serious and advanced illness with an end of life trajectory).
                      A specific prognosis of life expectancy (i.e., a probability
                      of death within a specific time period) is not required.
                      Examples include metastatic solid-tumor cancer,
                      amyotrophic lateral sclerosis (ALS), end-stage organ
                      disease, and advanced dementia.
                 (ii) The defendant is—
                      (I) suffering from a serious physical or medical
                            condition,
                      (II) suffering from a serious functional or cognitive
                            impairment, or
                      (III) experiencing deteriorating physical or mental health
                            because of the aging process,
                 that substantially diminishes the ability of the defendant to
                 provide self-care within the environment of a correctional
                 facility and from which he or she is not expected to recover.
         [. . .]
         (D) Other Reasons.—As determined by the Director of the Bureau
         of Prisons, there exists in the defendant's case an extraordinary and
         compelling reason other than, or in combination with, the reasons
         described in subdivisions (A) through (C).

U.S.S.G. 1B1.13

      Here, Andrade has presented “Other Reasons” in combination with his

“Medical Condition[s],” to warrant compassionate release. Although only forty-

three, Andrade’s history of respiratory problems, obesity, and prediabetes puts him

at an increased risk of severe illness from COVID-19, which is exacerbated by FCI

Morgantown’s failure to perform testing on a substantial portion of its occupants.




                                        5 of 13
Case 2:16-cr-20751-AJT-RSW ECF No. 85 filed 09/11/20               PageID.669      Page 6 of 13




       Andrade, a regular smoker prior to his incarceration, was diagnosed with an

unspecified respiratory infection on October 1, 2018. (ECF No. 76, PageID.522;

ECF No. 83, PageID.607). His medical records reflect that the infection was not

resolved until September the following year. (Id.) According to the CDC, “[b]eing a

current or former smoker may increase [one’s] risk of severe illness from COVID-

19.” People with Certain Medical Conditions, CTRS. FOR DISEASE CTRL. &

PREVENTION,                    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last updated Aug. 14, 2020)

[hereinafter People with Certain Medical Conditions, CDC]. Moreover, because of

the way in which COVID-19 attacks the respiratory system, Andrade’s history of

respiratory infection is cause for concern. See, e.g., COVID-19: Who’s at Higher

Risk     of    Serious      Symptoms?,        MAYO        CLINIC      (Aug.      21,     2020),

https://www.mayoclinic.org/diseases-conditions/coronavirus/in-depth/coronavirus-

who-is-at-risk/art-20483301 (“COVID-19 targets the lungs, so you’re more likely to

develop severe symptoms if you have preexisting lung problems.”).

       Andrade also has a history of obesity and prediabetes. Over the last two-and-

a-half years, Andrade’s Body Mass Index (“BMI”) has fluctuated between 30.1 and

29.9.1 (ECF No. 83, PageID.643). According to the CDC, “[h]aving obesity, defined

1
  The Government argues that Andrade is not sufficiently obese given that his most recent BMI is
29.9. (ECF No. 82, PageID.583). While the Government may be correct from a technical
standpoint, the Court declines to deny relief on this ground. Andrade is 70 inches tall. (ECF No.
83, PageID.598). For an individual of Andrade’s height, a weight of 209 pounds would mean a

                                            6 of 13
Case 2:16-cr-20751-AJT-RSW ECF No. 85 filed 09/11/20                 PageID.670       Page 7 of 13




as a body mass index (BMI) of 30 or above, increases [the] risk of severe illness

from COVID-19.” People with Certain Medical Conditions, CDC; see Jennifer

Lighter et al., Obesity in Patients Younger than 60 Years is a Risk Factor for COVID-

19 Hospital Admission, 71 CLINICAL INFECTIOUS DISEASES 896, 896 (2020) (finding

that obese people under age sixty were twice as likely to need acute medical care as

non-obese people of the same age). This risk is especially critical for younger

individuals like Andrade. See Roni Caryn Rabin, Obesity Linked to Severe

Coronavirus Disease, Especially for Younger Patients, N.Y. TIMES (Apr. 16, 2020),

https://www.nytimes.com/2020/04/16/health/coronavirus-obesity-higher-risk.html.

       Andrade’s HbA1c levels, used to measure an individual’s risk for diabetes,

have also fluctuated, ranging from 6.1% to 5.6% over the course of three weeks in

July 2020.2 (ECF No. 83, PageID.643); see All About Your A1C, CTRS. FOR DISEASE

CTRL. & PREVENTION, https://www.cdc.gov/diabetes/managing/managing-blood-

sugar/a1c.html (last visited Sept. 10, 2020) (explaining that “a level of 5.7% to 6.4%


BMI of 30—i.e. obesity. See Body Mass Index Table 1, NAT’L HEART, LUNG, AND BLOOD INST.,
https://www.nhlbi.nih.gov/health/educational/lose_wt/BMI/bmi_tbl.htm (last visited Sept. 10,
2020). At his last weigh-in, Andrade weighed 208.5 pounds. (ECF No. 83, PageID.631). In other
words, if Andrade had weighed a half a pound more, his obesity would not be subject to question.
Given that “weight tends to fluctuate, on average, between 2 to 4 pounds throughout the day,” the
Court finds Andrade’s BMI to be no less concerning because of that half a pound. Heather Bauer,
Beware the Scale: Learn the Right Way to Weigh, U.S. NEWS & WORLD REP. (Aug. 29, 2012),
https://health.usnews.com/health-news/blogs/eat-run/2012/08/29/beware-the-scale-learn-the-
right-way-to-weigh.
2
  As it did with BMI, the Court declines to accept the Government’s invitation to ignore Andrade’s
HbA1c levels. While the Government is correct that Andrade’s most recent HbA1c reading was
technically outside the range for prediabetes, the Court’s focus is on Andrade’s very recent history
of fluctuating with the range of concern, as demonstrated by the BOP’s records.

                                             7 of 13
Case 2:16-cr-20751-AJT-RSW ECF No. 85 filed 09/11/20        PageID.671     Page 8 of 13




indicates prediabetes). While prediabetes is not listed by the CDC as a risk factor for

increased susceptibility to severe illness from COVID-19, diabetes is. People with

Certain Medical Conditions, CDC. And it is well established that “[t]he more

underlying medical conditions someone has, the greater their risk is for severe illness

from COVID-19.” Id. Consequently, “[c]ourts have found that the combination of

prediabetes and obesity [is] sufficient to warrant [compassionate] release.” United

States v. Readus, No. 16-20827-1, 2020 U.S. Dist. LEXIS 89351, at *6 (E.D. Mich.

May 21, 2020) (citing United States v. Sosa, No. 19-CR-39-02-JD, 2020 U.S. Dist.

LEXIS 80884 (D.N.H. Apr. 21, 2020), report and recommendation adopted, 2020

U.S. Dist. LEXIS 80151 (D.N.H. May 6, 2020)).

      In addition to his medical conditions, Andrade’s risk is exacerbated by the

Bureau of Prisons’ (“BOP’s”) failure to perform widespread testing at FCI

Morgantown. Despite having had nearly six months to perform tests, the BOP has

tested only 88 of FCI Morgantown’s 462 residents. See COVID-19 Coronavirus,

FED. BUREAU PRISONS, https://www.bop.gov/coronavirus/ (last updated September

7, 2020) [hereinafter COVID-19 Testing, BOP]; FCI Morgantown, FED. BUREAU

PRISONS, https://www.bop.gov/locations/institutions/mrg/ (last visited Sept. 7,

2020). The result is that FCI Morgantown currently reports zero active cases of

COVID-19. See COVID-19 Testing, BOP. But courts in this district have noted that

without regular testing, such a figure is “meaningless.” United States v. Doshi, No.



                                       8 of 13
Case 2:16-cr-20751-AJT-RSW ECF No. 85 filed 09/11/20           PageID.672   Page 9 of 13




13-cr-20349, 2020 U.S. Dist. LEXIS 88539, at *7 (E.D. Mich. May 20, 2020); see,

e.g., United States v. Cooper, No. 2:19-CR-20015-TGB, 2020 U.S. Dist. LEXIS

154809, at *6 (E.D. Mich. Aug. 26, 2020) (“Because COVID-19 can be spread by

individuals who are asymptomatic or pre-symptomatic, whether the virus is

spreading at Morgantown or not cannot reasonably be known by the Court [since

little or no testing is currently being conducted there].”).

         In fact, with cases of COVID-19 proliferating in the area immediately

surrounding the facility, prison staff coming in and out every day, and no regular

testing of inmates, FCI Morgantown appears to the Court to be a COVID-19 hotspot

waiting to happen. See West Virginia Coronavirus Map and Case Count, N.Y. TIMES

(Sept.    10,   2020),   https://www.nytimes.com/interactive/2020/us/west-virginia-

coronavirus-cases.html (listing Monongalia County, where FCI Morgantown is

located, as currently having the highest number of new cases of any county in the

state, and describing a 58% increase in cases in West Virginia over the last fourteen

days). Consequently, the Court finds that extraordinary and compelling reasons exist

for Andrade’s release.

         B. Dangerousness

         Federal Sentencing Guideline 1B1.13 provides for compassionate release only

when “[t]he defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” In his two years of incarceration,



                                        9 of 13
Case 2:16-cr-20751-AJT-RSW ECF No. 85 filed 09/11/20       PageID.673    Page 10 of 13




 Andrade received zero disciplinary infractions and successfully completed the

 Residential Drug Abuse Program (“RDAP”), which not only addressed his substance

 abuse, but also the problematic patterns of thinking that got him into trouble in the

 first place. (ECF No. 76, PageID.533; ECF No. 81-4, PageID.564). Upon release,

 Andrade will have the support of both his wife, who was present for his hearing, and

 his former employer, who provided a letter to the Court advising that Andrade could

 have his old job back. (ECF No. 76, PageID.531). In light of Andrade’s excellent

 record in prison, the willingness of his family and employer to support his reentry,

 and the BOP’s assessment that he presents “minimum risk” of recidivism, the Court

 finds that Andrade does not present a danger upon release. (ECF No. 81-2,

 PageID.560).

       C. Section 3553(a) Factors

       The last step a district court contemplating a motion for compassionate

 release must take is to consider the sentencing factors provided by 18 U.S.C. §

 3553(a). Those are as follows:

       (a) Factors to be considered in imposing a sentence. The court shall
           impose a sentence sufficient, but not greater than necessary, to
           comply with the purposes set forth in paragraph (2) of this
           subsection. The court, in determining the particular sentence to be
           imposed, shall consider—
           (1) the nature and circumstances of the offense and the history and
               characteristics of the defendant;
           (2) the need for the sentence imposed—




                                       10 of 13
Case 2:16-cr-20751-AJT-RSW ECF No. 85 filed 09/11/20             PageID.674    Page 11 of 13




                     (A) to reflect the seriousness of the offense, to promote
                             respect for the law, and to provide just punishment for
                             the offense;
                     (B) to afford adequate deterrence to criminal conduct;
                     (C) to protect the public from further crimes of the
                             defendant; and
                     (D) to provide the defendant with needed educational or
                             vocational training, medical care, or other correctional
                             treatment in the most effective manner;
               (3)   the kinds of sentences available;
               (4)   the kinds of sentence and the sentencing range established
                     for—
      `              (A) the applicable category of offense committed by the
                             applicable category of defendant as set forth in the
                             guidelines—
                     [. . .]
               (5)   any pertinent policy statement—
                     [. . .]
               (6)   the need to avoid unwarranted sentence disparities among
                     defendants with similar records who have been found guilty of
                     similar conduct; and
               (7)   the need to provide restitution to any victims of the offense.

 18 U.S.C. § 3553(a)

          The Court’s consideration of these factors is demonstrated both in this

 opinion’s analysis of U.S.S.G. 1B1.13 and on the record of the September 9, 2020

 hearing. Andrade’s crime was serious and he earned the five-year sentence originally

 handed down by the Court. He did not, however, earn a sentence that would impact

 his health.

          Andrade has presented a credible release plan, and the quality of his time in

 prison demonstrates that he will be able to live a life free of crime upon release. Prior

 to the instant offense, Andrade had a clean record and had never been incarcerated.

                                            11 of 13
Case 2:16-cr-20751-AJT-RSW ECF No. 85 filed 09/11/20        PageID.675    Page 12 of 13




 (PSR ¶ 31). Consequently, the Court finds that the two-year period of incarceration

 Andrade has already served will sufficiently deter him from any future criminal

 activity—a conclusion buttressed by the BOP’s assessment that he poses “minimum

 risk.” The Court further finds that Andrade being caught and sentenced to five years

 imprisonment will sufficiently deter others who may have been in his circle from

 similar conduct.

       In conclusion, the potential danger of Andrade’s medical conditions,

 combined with the risk of COVID-19 at FCI Morgantown, outweighs any marginal

 benefit to be gained by Andrade serving the last several months of his sentence. A

 sentence reduction to time served is therefore in line with the § 3553(a) factors.

                                     CONCLUSION

       IT IS ORDERED that Andrade’s Motion to Reduce Sentence [76] is

 GRANTED and that his sentence is reduced to time served.

       IT IS FURTHER ORDERED that Andrade’s Motion for Placement in a

 RCC/Halfway House [75] is DISMISSED as MOOT.

       IT IS FURTHER ORDERED that Andrade be IMMEDIATELY

 RELEASED to begin his five-year term of SUPERVISED RELEASE, as outlined

 by the June 20, 2018 Judgment (ECF No. 71, PageID.473), including the following

 Special Conditions:

       The defendant shall undergo a strict fourteen-day quarantine upon
       his release and shall fully comply with any applicable state or local

                                       12 of 13
Case 2:16-cr-20751-AJT-RSW ECF No. 85 filed 09/11/20     PageID.676   Page 13 of 13




       stay-at-home orders, social distancing guidelines, or other public
       health restrictions.

       The defendant shall participate in a program approved by the
       probation department for substance abuse, which may include
       testing to determine if the defendant has revered to the use of drugs
       or alcohol, if necessary.


       SO ORDERED.


                                      s/Arthur J. Tarnow
                                      Arthur J. Tarnow
 Dated: September 11, 2020            Senior United States District Judge




                                     13 of 13
